Citation Nr: 0721346	
Decision Date: 07/17/07    Archive Date: 08/02/07

DOCKET NO.  04-26 625	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania



THE ISSUES

1.  Entitlement to service connection for claimed colon 
cancer, due to herbicide exposure.  

2.  Entitlement to service connection for claimed colitis, 
due to herbicide exposure.  

3.  Entitlement to service connection for claimed nasal 
passage polyps, due to herbicide exposure.  

4.  Entitlement to service connection for claimed sinus 
cavity polyps, due to herbicide exposure.  

5.  Entitlement to service connection for a claimed growth on 
tongue, due to herbicide exposure.  

6.  Entitlement to service connection for claimed arthritis 
of the spine, including due to herbicide exposure.  

7.  Entitlement to service connection for claimed memory 
loss, due to herbicide exposure.  

8.  Entitlement to service connection for a claimed rash, due 
to herbicide exposure.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1965 to April 
1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision of 
the RO.  


FINDINGS OF FACT

1.  The veteran served in the Republic of Vietnam during the 
Vietnam Era.  

2.  The veteran's post operative colon cancer is not related 
to any in-service disease or injury, including exposure to 
Agent Orange or other herbicides.  

3.  The veteran's colitis is not related to any in-service 
disease or injury, including exposure to Agent Orange or 
other herbicides.  

4.  The veteran's nasal passage polyps are not related to any 
in-service disease or injury, including exposure to Agent 
Orange or other herbicides.  

5.  The veteran's sinus cavity polyps are not related to any 
in-service disease or injury, including exposure to Agent 
Orange or other herbicides.  

6.  The veteran's growth on tongue is not related to any in-
service disease or injury, including exposure to Agent Orange 
or other herbicides.  

7.  The veteran's arthritis of the spine was first 
demonstrated years after service and is not related to any 
in-service disease or injury, including exposure to Agent 
Orange or other herbicides.  

8.  The veteran is not shown to have current memory loss.  

9.  The veteran's rash is not related to any in-service 
disease or injury, including exposure to Agent Orange or 
other herbicides.  


CONCLUSIONS OF LAW

1.  The veteran's disability manifested by colon cancer is 
not due to disease or injury that was incurred in or 
aggravated by service; nor may any be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 
5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2006).  

2.  The veteran's disability manifested by colitis is not due 
to disease or injury that was incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5103, 5103A, 
5107; 38 C.F.R. §§ 3.303.  

3.  The veteran's disability manifested by nasal passage 
polyps is not due to disease or injury that was incurred in 
or aggravated by service.  38 U.S.C.A. §§ 1110, 1112, 1113, 
1116, 5103, 5103A, 5107; 38 C.F.R. §§ 3.303.  

4.  The veteran's disability manifested by sinus cavity 
polyps is not due to disease or injury that was incurred in 
or aggravated by service.  38 U.S.C.A. §§ 1110, 1112, 1113, 
1116, 5103, 5103A, 5107; 38 C.F.R. §§ 3.303.  

5.  The veteran's disability manifested by a growth on tongue 
is not due to disease or injury that was incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1112, 1113, 
1116, 5103, 5103A, 5107; 38 C.F.R. §§ 3.303.  

6.  The veteran's disability manifested by arthritis of the 
spine is not due to disease or injury that was incurred in or 
aggravated by service; nor may any be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 
5103, 5103A, 5107; 38 C.F.R. §§ 3.303, 3.307, 3.309.  

7.  The veteran does not have a disability manifested by 
memory loss due to disease or injury that was incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1112, 1113, 
1116, 5103, 5103A, 5107; 38 C.F.R. §§ 3.303.  

8.  The veteran's disability manifested by a rash is not 
disease or injury that was incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5103, 5103A, 
5107; 38 C.F.R. §§ 3.303.  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006). 

In Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that under the VCAA, VA must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  

In Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that a comprehensive VCAA letter, as 
opposed to a patchwork of other post-decisional documents 
(e.g., statements or supplemental statements of the case), 
was required.  The Federal Circuit further held that such a 
letter should be sent prior to the appealed rating decision 
or, if sent after the rating decision, before readjudication 
of the appeal.  Id.  

In a letters issued in Jun and July 2003, the RO notified the 
veteran of the evidence needed to substantiate his claim for 
service connection.  

The June and July 2003 VCAA notification letters satisfied 
the second and third elements of the duty to notify by 
informing the veteran that VA would try to obtain medical 
records, employment records, or records held by other Federal 
agencies, but that he was nevertheless responsible for 
providing any necessary releases and enough information about 
the records to enable VA to request them from the person or 
agency that had them.  

With respect to the fourth element, the June and July 2003 
VCAA letters contained a notation that the veteran was send 
VA any additional information or evidence.  This statement 
served to advise the veteran to submit any evidence in his 
possession pertinent to the claims on appeal.  

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: 1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Court held that upon receipt of an application for a 
service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
supra.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.   

In the present appeal, the first three elements of Dingess 
notice are satisfied by the June and July 2003 letters.  
However, the veteran did not receive notice about the 
evidence needed to establish a rating or notice regarding an 
effective date.  Since the claims are being denied, no rating 
is being given and no effective date is being set.  He is, 
therefore, not prejudiced by the lack of notice on these 
elements.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).  

Here, the notice was provided prior to the appealed rating 
decision, fully in accordance with Pelegrini II and Mayfield.  

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination and/or opinion when necessary to make a 
decision on the claim.  38 C.F.R. § 3.159(c)(4).

The RO has obtained all records of treatment reported by the 
veteran; including service medical records, VA Medical Center 
records and private medical records.  

Additionally, the veteran underwent a VA examination for his 
claimed colon cancer in July 2003.  

To date, VA has not afforded the veteran a VA examination, 
with an opinion as to the etiology of his claimed colitis, 
nasal passage polyps, sinus cavity polyps, growth on tongue, 
arthritis of the spine, memory loss and rash disabilities.  
Such an opinion is "necessary" under 38 U.S.C.A. § 5103A(d) 
when: (1) there is competent evidence that the veteran has a 
current disability (or persistent or recurrent symptoms of a 
disability), (2) there is evidence establishing that the 
veteran suffered an event, injury or disease in service or 
has a disease or symptoms of a disease within a specified 
presumptive period, (3) there is an indication the current 
disability or symptoms may be associated with service, and 
(4) there is not sufficient medical evidence to make a 
decision. 38 U.S.C.A. § 5103A(c)(4).  Evidence of a link 
between current disability and service must be competent.  
Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  

In the instant case, there is no competent evidence that the 
claimed disabilities may be related to service, including 
exposure to herbicides.  For this reason, an examination or 
opinion is not necessary.  

There is no indication from the record of additional medical 
treatment for which the RO has not obtained, or made 
sufficient efforts to obtain, corresponding records.  

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits.  


Applicable laws and regulations in service connection claims

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.   

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2006).  

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era 
shall be presumed to have been exposed during such service to 
an herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 U.S.C.A. § 1116.  

"Service in the Republic of Vietnam" includes service in the 
waters offshore and service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii)(2006).  

A disease associated with exposure to certain herbicide 
agents, listed in 38 C.F.R. § 3.309, will be considered to 
have been incurred in service under the circumstances 
outlined in this section even though there is no evidence of 
such disease during the period of service.  No condition 
other than ones listed in 38 C.F.R. § 3.309(a), however, will 
be considered chronic.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1116; 38 C.F.R. § 3.307(a).  

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of § 3.307(a)(6) are 
met even though there is no record of such disease during 
service, provided further that the rebuttable presumption 
provisions of § 3.307(d) are also satisfied: Chloracne or 
other acneform disease consistent with chloracne; type II 
diabetes; Hodgkin's disease; Multiple myeloma; Non-Hodgkin's 
lymphoma; Acute and subacute peripheral neuropathy; Porphyria 
cutanea tarda; Prostate cancer; Respiratory cancers (cancer 
of the lung, bronchus, larynx or trachea); Soft-tissue 
sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  

The diseases listed at 38 C.F.R. § 3.309(e) shall be service 
connected if they manifest to a degree of 10 percent or more 
at any time after service, except that chloracne or other 
acneform disease consistent with chloracne, porphyria cutanea 
tarda, shall have become manifest to a degree of 10 percent 
or more within one year after the last date on which the 
veteran was exposed to an herbicide agent during active 
military, naval, or air service.  

Notwithstanding the provisions of §§ 3.307, 3.309, the United 
States Court of Appeals for the Federal Circuit has held that 
the Veteran's Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2725, 2727-29 (1984) does not preclude an 
appellant from establishing service connection with proof of 
actual direct causation.  Combee v. Brown, 34 F.3d 1039, 1044 
(Fed. Cir. 1994).  

Additionally, for veterans who have served 90 days or more of 
active service during a period of war or after December 31, 
1946, certain chronic diseases, such as arthritis, are 
presumed to have been incurred in service if manifest to a 
compensable degree within one year of service.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

With chronic diseases shown as such in service, or within the 
presumptive period after service, so as to permit a finding 
of service connection, subsequent manifestation of the same 
chronic disease at any later date, however remote, are 
service connected unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2006).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  


Factual Background

The veteran's pre-induction examination in December 1964 was 
unremarkable.  In March 1966, the veteran was treated for his 
right wrist that was injured in a fall.  The veteran's April 
1967 separation examination was also unremarkable.  

In April 1987 the veteran presented to the Hamot Medical 
Center for nasal surgery.  The surgeon noted that the veteran 
had a long history of sinus and nasal problems and had 
undergone a septoplasty and nasal polypectomies in the past.  
He also had numerous visits at their office since January 
1987 for pansinusitis.  The diagnosis was that of bilateral 
pansinusitis and chronic sinusitis from left maxillary, left 
anterior ethmoid, left posterior ethmoid, right maxillary, 
right anterior ethmoid and right posterior ethmoids sinuses.  

In April 1991, the veteran presented to a private hospital 
for an excisional biopsy of a lesion on his tongue.  The 
veteran's anterior lesion was removed without any 
complications.  The diagnosis was chronic non-specific 
glossitis.  

In January 1999, the veteran presented to the VA for a health 
maintenance examination.  The treating physician noted a 
history of previous sinus problems.  The veteran had a skin 
disease called pityriasis rosea.  The diagnosis was that of 
microscopic hematuria, gastroesophageal reflux disorder, 
colon carcinoma and spinal stenosis of the lumbar region.  

In February 2003, the veteran underwent a colon resection as 
there was a lesion in cecum.  

In March 2003, a private physician noted that the veteran had 
undergone a lumbar laminectomy eight months before and had 
been off work as a result.  He also noted that the veteran 
had a prior history of colitis.  

In April 2003, the veteran presented to the Saint Vincent 
Health Center for treatment of colon cancer.  The treatment 
note indicated that the veteran had a past surgical history 
of an appendectomy, sinus surgery and lumbar decompression.  
The veteran underwent a right hemicolectomy.  

In May 2003, the veteran presented to VA for a routine 
evaluation.  The treating physician noted that the veteran 
had colon cancer, microscopic hematuria, spinal stenosis of 
the lumbar spine status post surgery and gastroesophegal 
reflux disorder (GERD).  

In a June 2003 statement, the veteran noted that he had a 
range of ailments that he felt were related to his exposure 
to Agent Orange while on active duty in Vietnam.  

In July 2003 the veteran underwent a VA examination for his 
colon cancer.  The examiner noted that the veteran was 
currently status post colon cancer and status post right 
hemicolectomy.  

The examiner also noted that the veteran had been treated for 
ulcerative colitis since the 1980's and was status post disk 
surgery for lumbar stenosis.  He also was status post sinus 
surgery.  The diagnosis was that of status post colon cancer 
with right colon resection with subtotal gastrectomy, GERD, 
ulcerative colitis and status post spinal stenosis surgery.  


Analysis

I.  Colon cancer, due to herbicide exposure.

The veteran claims that he is entitled to service connection 
for his colon cancer.  Specifically, he claims that his colon 
cancer resulted from his exposure to Agent Orange during his 
active service during the Vietnam conflict.  

The record demonstrates that the veteran served in the 
Republic of Vietnam.  Accordingly, he is presumed to have 
been exposed to herbicides during such service.  

However, it is clear that the disability for which the 
veteran seeks service connection, colon cancer, is not listed 
among those subject to presumptive service connection.  Thus, 
presumptive service connection for this disorder due to 
herbicide exposure is not warranted.  McCartt v. West, 12 
Vet. App. 164 (1999); 38 C.F.R. §§ 3.307, 3.309.  

Taking account of the available evidence and National Academy 
of Science's analysis, VA has found that the credible 
evidence against an association between herbicide exposure 
and gastrointestinal tract cancer outweighs the credible 
evidence for such an association, and he has determined that 
a positive association does not exist.  68 Fed. Reg. 27,637 
(May 20, 2003).  

With regard to direct service connection, the veteran has a 
current disability as he is status post colon cancer and 
status post right hemicolectomy.  However, the element of an 
in-service injury is not satisfied as the service medical 
records contain no findings or complaints referable to colon 
cancer.  

Additionally, there is no competent evidence of a causal 
relationship between the present disability and any event or 
incident during service.  There is no indication in the 
veteran's claims file that his colon cancer might be related 
to active duty.  

The Board notes the veteran's contentions that his current 
status post colon cancer condition was the result of his 
service.  However, as a lay person, he is not competent to 
render an opinion regarding diagnosis or medical causation.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  

That doctrine, however, is not applicable in this case 
because there is no evidence of an in service disability, 
there is no competent evidence of a nexus between the current 
disability and service, and the preponderance of the evidence 
is against the claim.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, supra.  


II.  Colitis, due to herbicide exposure.

In the instant case, it is clear that the disability for 
which the veteran seeks service connection, colitis, is not 
listed among those subject to presumptive service connection.  
Thus, presumptive service connection for this disorder due to 
herbicide exposure is not warranted.  McCartt v. West, supra.  

With regard to direct service connection, the veteran has a 
current disability as he has been treated for ulcerative 
colitis since the 1980's.  However, the element of an in-
service injury is not satisfied as the service medical 
records contain no findings or complaints referable to 
colitis.  

Additionally, there is no competent evidence of a causal 
relationship between the present disability and any event or 
incident of his service.  There is no indication in the 
veteran's claims file that his colitis might be related to 
active duty.  

The Board notes the veteran's contentions that his current 
colitis was the result of his service.  However, as a lay 
person, he is not competent to provide an opinion as to 
medical causation.  Grottveit v. Brown, supra.  

Because the preponderance of the evidence is against the 
veteran's claim, the benefit of the doubt rule is not for 
application and the claim is denied.  See 38 U.S.C.A. § 
5107(b).  


III.  Nasal passage polyps, due to herbicide exposure.

In this case, the veteran's nasal passage polyps are not 
listed among those subject to presumptive service connection.  

The April 1987 treatment note from the Hamot Medical Center 
indicated that the veteran had undergone nasal polypectomies 
in the past.  However, the record does not demonstrate that 
the polypectomies revealed sinonasal malignant neoplasms.  
The veteran's nasal passage polyps are therefore not a "soft 
tissue carcinoma" under 38 C.F.R. § 3.309(e).  Thus, 
presumptive service connection for this disorder due to 
herbicide exposure is not warranted.  McCartt v. West, supra.  

With regard to direct service connection, the veteran has a 
present disability as the record demonstrates that the 
veteran had a long history of sinus and nasal problems.  
However, the element of an in-service injury is not satisfied 
as the service medical records contain no findings or 
complaints referable to nasal problems.  

Additionally, there is no competent evidence of a causal 
relationship between the present disability and any event or 
incident of his service.  There is no indication in the 
veteran's claims file that his nasal polyps might be related 
to active duty.  

The Board notes the veteran's contentions that his nasal 
polyps were the result of his service.  However, as a lay 
person, he is not competent to provide an opinion as to 
medical causation.  Grottveit v. Brown, supra.  

Because the preponderance of the evidence is against the 
veteran's claim, the benefit of the doubt rule is not for 
application and the claim is denied.  See 38 U.S.C.A. § 
5107(b).  


IV.  Sinus cavity polyps, due to herbicide exposure.

In this case, the veteran's sinus cavity polyps are not 
listed among those subject to presumptive service connection.  
Again, the April 1987 treatment note from the Hamot Medical 
Center indicated that the veteran had undergone nasal 
polypectomies in the past.  However, the record does not 
demonstrate that the polypectomies revealed sinonasal 
malignant neoplasms.  

The veteran's sinus cavity polyps are therefore not a "soft 
tissue carcinoma" under 38 C.F.R. § 3.309(e).  Thus, 
presumptive service connection for this disorder due to 
herbicide exposure is not warranted.  McCartt v. West, supra.

With regard to direct service connection, the veteran has a 
present disability as the record demonstrates that the 
veteran had a long history of sinus and nasal problems.  
However, the element of an in-service injury is not satisfied 
as the service medical records contain no findings or 
complaints referable to sinus cavity problems.  

Additionally, there is no competent evidence of a causal 
relationship between the present disability and any event or 
incident of his service.  There is no indication in the 
veteran's claims file that his sinus cavity polyps might be 
related to active duty.  

The Board notes the veteran's contentions that his sinus 
cavity polyps were the result of his service.  However, as a 
lay person, he is not competent to provide an opinion as to 
medical causation.  Grottveit v. Brown, supra.  

Because the preponderance of the evidence is against the 
veteran's claim, the benefit of the doubt rule is not for 
application and the claim is denied.  See 38 U.S.C.A. § 
5107(b).  


V.  Growth on tongue, due to herbicide exposure.

In this case, the veteran's growth of the tongue is not shown 
to be any condition listed among those subject to presumptive 
service connection.  Thus, presumptive service connection for 
this disorder due to herbicide exposure is not warranted.  
McCartt v. West, supra.

With regard to direct service connection, the veteran has a 
present disability as the record demonstrates that the 
veteran underwent an excision biopsy of a lesion of his 
tongue that resulted in a diagnosis of glossitis.  

However, the element of an in-service injury is not satisfied 
as the service medical records contain no findings or 
complaints referable to glossitis.  Additionally, there is no 
competent evidence of a causal relationship between the 
present disability and any event or incident of his service.  
There is no indication in the veteran's claims file that his 
glossitis might be related to active duty.  

The Board notes the veteran's contentions that his growth on 
his tongue was the result of his service.  However, as a lay 
person is not competent to provide an opinion as to medical 
causation.  Grottveit v. Brown, supra.  

Because the preponderance of the evidence is against the 
veteran's claim, the benefit of the doubt rule is not for 
application and the claim is denied.  See 38 U.S.C.A. § 
5107(b).


VI.  Arthritis of the spine including due to herbicide 
exposure.

In the instant case, it is clear that the disability for 
which the veteran seeks service connection, arthritis of the 
spine, is not listed among those subject to presumptive 
service connection.  Thus, presumptive service connection for 
this disorder due to herbicide exposure is not warranted.  
McCartt v. West, supra.  

With regard to the elements of direct service connection, the 
veteran has a current disability as there is a diagnosis of 
status post disk surgery for lumbar stenosis.  

However, the element of an in-service injury is not satisfied 
as the service medical records contain no findings or 
complaints referable to arthritis of the spine.  

Additionally, there is no competent evidence of a causal 
relationship between the present disability and any event or 
incident of his service.  There is no indication in the 
veteran's claims file that arthritis of the spine or stenosis 
might be related to active duty.  

Although degenerative joint disease, or arthritis, is a 
chronic disease, it was not identified in service, the weight 
of the evidence is against finding a continuity of 
symptomatology.  The first record related to a spine or 
lumbar condition was the March 2003 consultation note that 
indicated that the veteran had undergone a lumbar laminectomy 
eight months ago.  The preponderance of the evidence is, 
therefore, against the grant of service connection on a 
presumptive basis.  38 U.S.C.A. § 1112, 1113; 38 C.F.R. 
§ 3.303(b), 3.307, 3.309.  

The Board notes the veteran's contentions that his current 
arthritis of the spine was the result of his service.  
However, as a lay person, he is not competent to provide an 
opinion as to medical causation.  Grottveit v. Brown, supra.  

Because the preponderance of the evidence is against the 
veteran's claim, the benefit of the doubt rule is not for 
application and the claim is denied.  See 38 U.S.C.A. § 
5107(b).  


VII.  Memory loss, due to herbicide exposure.

In the instant case, it is clear that the disability for 
which the veteran seeks service connection, memory loss, is 
not shown to be due to an of the conditions listed among 
those subject to presumptive service connection.  Thus, 
presumptive service connection for this disorder due to 
herbicide exposure is not warranted.  McCartt v. West, supra.  

With regard to the elements of direct service connection, 
there is no evidence of current memory loss.  

To constitute a current disability, there must be evidence of 
the claimed condition at the time of the claim for benefits, 
as opposed to some time in the distant past.  Gilpin v. West, 
155 F. 3d 1353 (Fed. Cir. 1998).  The veteran claimed service 
connection in August 2003, and there was no evidence of a 
current disability at that time, nor has there been evidence 
of a current disability since that time.  

The Board has considered the veteran's assertion that memory 
loss was due to exposure to Agent Orange and his military 
service.  However, in the absence of a current disability, 
service connection cannot be established under any possible 
theory of entitlement.  

Even assuming arguendo that a current disability exists, 
there is no competent evidence of a causal relationship 
between the present disability and any event or incident of 
his service.  There is no indication in the veteran's claims 
file that his claimed memory loss might be related to active 
duty.  

The Board notes the veteran's contentions that his current 
memory loss was the result of his service.  However, as a lay 
person, he is not competent to provide an opinion as to 
medical causation.  Grottveit v. Brown, supra.  

Because the preponderance of the evidence is against the 
veteran's claim, the benefit of the doubt rule is not for 
application and the claim is denied.  See 38 U.S.C.A. § 
5107(b).  


VIII.  Rash due to herbicide exposure.

Though the veteran has claimed that he has a rash that is 
associated with herbicide exposure, there is no medical 
evidence of record that the veteran has in fact been 
diagnosed with chloracne or other acneform diseases 
consistent with chloracne.  

In this case, the claimed rash is not shown to be due any of 
the conditions listed among those subject to presumptive 
service connection.  Thus, presumptive service connection for 
this disorder due to herbicide exposure is not warranted.  
McCartt v. West, supr.  

With regard to direct service connection, the veteran has 
reported having a present disability manifested by a rash.  
However, the element of an in-service injury is not satisfied 
as the service medical records contain no findings or 
complaints referable to pityriasis rosea or any skin 
condition.  

Additionally, there is no competent evidence of a causal 
relationship between the present disability and any event or 
incident of his service.  There is no indication in the 
veteran's claims file that his pityriasis rosea might be 
related to active duty.  

The Board notes the veteran's contentions that his skin 
condition was the result of his service.  However, as a lay 
person, he is not competent to provide an opinion as to 
medical causation.  Grottveit v. Brown, supra.  

Because the preponderance of the evidence is against the 
veteran's claim, the benefit of the doubt rule is not for 
application and the claim is denied.  See 38 U.S.C.A. § 
5107(b).  


ORDER

Service connection for colon cancer, due to herbicide 
exposure is denied.  

Service connection for colitis, due to herbicide exposure is 
denied.  

Service connection for nasal passage polyps, due to herbicide 
exposure is denied.  

Service connection for sinus cavity polyps, due to herbicide 
exposure is denied.  

Service connection for growth on the tongue, due to herbicide 
exposure is denied.  

Service connection for arthritis of the spine including as 
due to herbicide exposure is denied.  

Service connection for memory loss, due to herbicide exposure 
is denied.  

Service connection for a rash, due to herbicide exposure is 
denied.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


